Exhibit 99.1 AMENDED AGREEMENT AS TO A JOINT FILING OF SCHEDULE 13D In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree that (1) only one statement containing the information required by Schedule 13D and any further amendments thereto need to be filed with respect to the beneficial ownership by each of the undersigned of shares of common stock of International Textile Group, Inc., a Delaware corporation and (2) this Joint Filing Agreement may be included as an exhibit to the Schedule 13D/A, provided that, as contemplated by Section 13d-1(k)(1)(ii), no person will be responsible for the completeness or accuracy of the information concerning the other persons making the filing unless such person knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts, all of which taken together will constitute one and the same instrument. Dated: December 19, 2016 WL ROSS & CO. LLC By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Managing Member WLR RECOVERY FUND II, L.P. By: WLR Recovery Associates II LLC, its General Partner By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Managing Member WLR RECOVERY FUND III, L.P. By: WLR Recovery Associates III LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Stephen Toy Name: Stephen Toy Title: Manager WLR RECOVERY FUND IV, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Stephen Toy Name: Stephen Toy Title: Manager WLR IV PARALLEL ESC, L.P. By: INVESCO WLR IV Associates, LLC, its General Partner By: Invesco Private Capital, Inc., its Managing Member By: /s/ Michael Meotti Name: Michael Meotti Title: Chief Financial Officer WLR RECOVERY ASSOCIATES II LLC By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Managing Member WLR RECOVERY ASSOCIATES III LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Stephen Toy Name: Stephen Toy Title: Manager WLR RECOVERY ASSOCIATES IV LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Stephen Toy Name: Stephen Toy Title: Manager INVESCO WLR IV Associates, LLC, By: INVESCO PRIVATE CAPITAL, INC., its Managing Member By: /s/ Michael Meotti Name: Michael Meotti Title: Chief Financial Officer INVESCO PRIVATE CAPITAL, INC. By: /s/ Michael Meotti Name: Michael Meotti Title: Chief Financial Officer WL ROSS GROUP, L.P. By: El Vedado, LLC, its General Partner By: /s/ Stephen Toy Name: Stephen Toy Title: Manager EL VEDADO, LLC By: /s/ Stephen Toy Name: Stephen Toy Title: Manager WLR/AR HOLDINGS, INC. By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Director By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr.
